Citation Nr: 0103854	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  96-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD), from June 20, 1995 
to May 25, 1998, and in excess of 30 percent on and after May 
26, 1998.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to July 1968.

The current appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In January 1996, in pertinent part, the RO denied entitlement 
to service connection for PTSD and tinnitus.

In July 1996 the RO granted entitlement to service connection 
for PTSD with assignment of a 10 percent evaluation effective 
from June 20, 1995; and affirmed the prior denial of 
entitlement to service connection for tinnitus.

The veteran provided oral testimony before a Hearing Officer 
at the RO in December 1996, a transcript of which has been 
associated with the claims file.

In January 1997 the Hearing Officer affirmed the 
determinations previously entered.

In August 1998 the RO granted entitlement to an increased 
evaluation of 30 percent for PTSD effective from May 26, 
1998.

In April 1999 the Board of Veterans' Appeals (Board) granted 
entitlement to service connection for tinnitus, and remanded 
the claim of entitlement to increased compensation benefits 
for PTSD to the RO for further development and adjudicative 
actions.

In January 2000 the RO implemented the Board's April 1999 
decision when it issued a rating decision establishing 
tinnitus as service-connected with assignment of a 10 percent 
evaluation effective June 20, 1995.


In January 2000 the RO affirmed the determination previously 
entered with respect to entitlement to increased compensation 
benefits for PTSD.

The case has been returned to the Board for further appellate 
review.

As the veteran noted disagreement with the assignment of the 
initial rating and properly perfected his appeal, the 
propriety of the rating during the time period from the date 
of receipt of the original claim through the point in time 
when a final resolution has been reached, is currently before 
the Board, and the issue on the title page has been 
accordingly recharacterized.  Grantham v. Brown, 114 F.3d 
1156 (1997); Fenderson v. West, 12 Vet. App. 119 (1999). 


FINDINGS OF FACT

1.  The veteran's PTSD did not result in more than definite 
impairment of social and industrial adaptability prior to May 
26, 1998; occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking; was also not shown 
prior to May 26, 1998.

2.  Considerable social and industrial impairment due solely 
to PTSD was demonstrated from May 26, 1998, to November 22, 
1999.

3.  Severe social and industrial impairment, due solely to 
PTSD, was not demonstrated from May 26, 1998, to November 22, 
1999.

4.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships; solely attributable to 
the veteran's PTSD was not demonstrated from May 26, 1998, to 
November 22, 1999.

5.  The veteran's PTSD has not resulted in more than definite 
impairment of social and industrial adaptability from 
November 23, 1999; occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking; has not been shown 
subsequent to November 23, 1999. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for PTSD from June 20, 1995, to May 25, 1998, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a 50 percent evaluation for PTSD from 
May 26, 1998, to November 22, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).

3. The criteria for an evaluation in excess of 30 percent for 
PTSD on and after November 23, 1999, have not currently been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version more favorable 
to the appellant was to be applied.

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there has been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.  
In this regard, the Board notes the Court's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC 9-93, which 
defined definite social and industrial impairment as 
impairment which is "distinct, unambiguous and moderately 
large in degree."  A 50 percent evaluation was warranted for 
considerable social and industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate to have been so 
adversely affected as to result in virtual isolation in the 
community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.  A 30 percent evaluation is to be 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks, 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

Ratings shall be based as far as practicable, upon the 
average earning impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claims is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).

Factual Background

A review of the record demonstrates that the veteran 
requested service connection for PTSD on June 20, 1995.  

In November 1995, the veteran was afforded a VA psychiatric 
examination.  He reported having exaggerated startle 
response, which had diminished over time, and hypervigilance, 
noting that he was very aware of his surroundings when 
driving or in a crowd.  He could not sleep longer than a few 
hours.  He denied any problems with irritability.  He 
described re-experiencing Vietnam in his dreams, but noted 
that this had also diminished.  He reported a foreshortened 
sense of the future and a constriction of activities with 
periods of isolation.  He also described having survivor 
guilt.  

The examiner noted that despite these problems the veteran 
functioned well, both socially and occupationally.  He also 
observed that he had never sought mental health care.  

The examiner noted that the veteran had worked for a private 
electrician company from 1970 to 1985, and then worked for 10 
years as an electrician at the China Lake Naval Weapons 
Center before retiring due to health problems other than 
PTSD.  The veteran indicated that he was off from work due to 
worker's compensation and that he was re-training to become 
an electrical inspector.  

The veteran reported having a harmonious relationship with 
his wife and his 7 year old daughter.  

The veteran stated that he was pursuing some projects around 
his home and spending time with his family.  He also noted 
having friends in the area from past associations at work.  

Mental status examination revealed an alert, oriented, 
pleasant, cooperative man whose general appearance was 
unremarkable except for marked obesity and looking older than 
his stated age.  His affect was generally bright and his 
overall mood appeared free of general disturbance.  He 
recalled becoming tearful when describing his Vietnam 
experiences, and indicated that he was unable to remain at 
the "moving wall" when he visited the Ridgecrest area.  His 
speech, thought processes, and psychomotor behavior were all 
normal.  There was no evidence of psychotic disorder or 
cognitive impairment.  Axis I diagnoses of PTSD and breathing 
related sleep disorder were rendered.  

In a July 1996 rating determination the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation, with an effective date of June 20, 1995, the date 
of the veteran's claim.  

In December 1996 the veteran appeared at a personal hearing.  
He reported that he had recently been seen for depression.  
He noted that his wife had passed away approximately one 
month prior to the hearing.  He reported having difficulty 
sleeping and tormenting dreams.  He testified that he would 
wake up from these dreams and be tense and nervous.  He 
stated that he worked around the house and that he had no 
hobbies.  He reported having a decent relationship with one 
of his sisters.  He also noted that he had had arguments with 
several of his supervisors prior to his retiring on a 
disability.  He further testified that he had no friends.  He 
also reported having trouble concentrating when he was trying 
to study for school.  He further stated that his biggest 
problems were never being able to finish a project and having 
no long-term goals. 

Outpatient treatment records received from the Magan Medical 
Center demonstrate that the veteran was seen with complaints 
of depression from December 1996 to March 1997.  At these 
times, he reported being exhausted and having no energy.  

On May 26, 1998 the veteran was afforded an additional VA 
psychiatric examination.  He reported having memory loss, 
depression, lack of motivation, feelings of worthlessness, 
guilty feelings, and nightmares.  He noted that these 
symptoms occurred on a daily basis and were present all the 
time.  He indicated that remission of symptoms was not 
applicable.  He was taking Trazodone , which "cut down the 
bad dreams and nightmares".  He also reported that he was 
taking Paxil for depression.  He indicated that he was not 
undergoing psychotherapy, and that he had not been 
hospitalized for psychiatric treatment.  He noted that he had 
been receiving outpatient treatment care.  

The veteran denied having delusions but indicated that when 
he woke up at night he saw "the ghost of death".  He also 
reported hearing voices at times.  He noted having suicidal 
thoughts "off and on" but indicated that he was not going 
to kill himself.  He also denied having any homicidal 
thoughts.  He reported having panic attacks.  He also noted 
having problems with impulse control.  

Mental status examination revealed that the veteran still had 
dreams about Vietnam.  He reported that PTSD caused 
concentration problems.  He indicated that thoughts about 
Vietnam sometimes impaired his communication.  He denied 
having delusions but reported having hallucinations.  He 
stated that his ability to maintain hygiene was fair.  

Mental status examination revealed that the veteran was 
oriented to time, person, and place.  He noted that short 
term memory was sometimes a problem.  He indicated that he 
was obsessive-compulsive.  He sometimes stuttered and had 
problems communicating.  He still experienced things that 
happened in Vietnam, and had recurrent, intrusive, 
distressing recollections of his Vietnam experiences, 
including dreams.  He reported having panic attacks.  The 
examiner indicated that he had both depression and anxiety.  
He was tearful at times throughout the interview.  His 
significant impairments included getting mad easily and 
having sleep problems.  He also reported having nightmares 
and flashbacks.  He felt like things were closing in on him 
and that he could not concentrate.  He was not able to follow 
through on things. and was still scared about things that had 
happened to him in the past.  He also reported having 
irritability, outbursts of anger, and hypervigilance.  A 
diagnosis of PTSD was rendered.  

In the discussion portion of his opinion, the examiner noted 
that subjectively, the veteran reported having depression, 
anxiety, and panic attacks.  He also observed that he was 
having nightmares, flashbacks, and unwanted dreams of 
Vietnam.  He further noted that he was preoccupied about the 
death of his wife.  He also observed that he was still having 
a problem with diminished energy, decreased concentration and 
memory, hopelessness and helplessness, and intense fears 
about his experiences in Vietnam.

In his objective findings, the examiner noted that the 
veteran sometimes had impairment of thought processes because 
of his preoccupation with Vietnam experiences.  He also 
reported that he veteran had hallucinations.  He further 
observed that the veteran had difficulty with concentration 
and memory and that he would become easily sidetracked.  

The examiner noted that most of the presentation included 
depression, anxiety, preoccupation about war experiences, 
intense fear, helplessness, and recurrent intrusive 
recollections of events back in Vietnam.  The examiner 
indicated that the veteran was intensely affected 
psychologically and that he tried to avoid thoughts and 
conversations about his war experiences.  

The examiner noted that the veteran was still having 
recurrent dreams, and that his affect was somewhat labile.  
He indicated that the veteran changed from depression to 
anxiety and that he had difficulty concentrating.  He also 
noted that he was hypervigilant, and had abnormal startle 
response.  He further reported that the veteran's social 
functioning was impaired.  

Following the examination, the RO increased the veteran's 
disability evaluation from 10 to 30 percent, effective the 
date of the VA examination.  

In April 1999, the Board remanded this matter for additional 
development, to include obtaining an additional VA 
examination.  

On November 23, 1999, the veteran was afforded an additional 
VA psychiatric examination.  He reported that he had been 
unemployed for the past five years as a result of carpal 
tunnel syndrome and other related areas.  He denied any 
vegetative signs or symptoms of depression or any criteria 
for PTSD.  He noted that his memory was not that good.  He 
reported having no feelings of hopelessness, helplessness, 
anhedonia, anxiety, guilt, phobias, mania, panic attacks, or 
obsessive/compulsiveness.  His sleep was intermittent, his 
appetite was fair, and his esteem was good.  His 
concentration was noted to be poor.  

Mental status examination revealed that the veteran was 
appropriately dressed for his age.  His eye contact was fair 
and his speech had a regular rhythm and tone.  His motor 
skills showed no agitation or retardation.  His mood was 
"ok" and his affect was stable with full range.  His 
thought process was logical and goal-oriented.  

The veteran denied any delusions, auditory or visual 
hallucinations, or suicidal/homicidal ideations.  His insight 
and judgment were fair.  An Axis I diagnosis of dementia, 
NOS, was rendered.  

In the discussion portion, it was noted that that veteran had 
a history of depression and PTSD in the past.  The examiner 
indicated that neither diagnosis currently met the criteria 
for his illness.  He stated that the reasons could include 
that his overall symptoms have been much improved from his 
previous baseline and that medications had helped him to 
function in taking care of his daughter and making good on 
the resources that he had available to him.  He also noted 
that another reason could include his having another illness 
that was more prevalent at that time.  

The examiner indicated that the veteran could be exhibiting 
early signs of dementia as evident by his MMSE score of 25/30 
with defects in recall and concentration.  He noted that he 
would grant his disability from PTSD and/or depression until 
1/1/00.  He stated that the veteran was able to manage his 
finances somewhat responsibly, but given the progressive 
nature of his illness, he could possibly need assistance in 
the future.  

In an addendum, the examiner noted that the veteran's PTSD 
was currently in remission.  He indicated that the dementia 
was a new and separate condition from PTSD and that the 
dementia was giving the veteran more of a disability.  He 
further observed that the GAF for PTSD alone was 70 and that 
the GAF for dementia was 60.  

He also indicated that there was no psychiatric disability 
secondary to PTSD resulting in flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  




He further noted that the veteran did not have any current 
symptoms of PTSD and that there was no current social or 
functional impairment as a result of the service-connected 
PTSD.  


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim.  The Board also notes 
that this matter was previously remanded by the Board in 
April 1999 for additional development and that the requested 
development has been completed.  The Board further observes 
that the veteran has been afforded three VA psychiatric 
examinations during the course of this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the 
disability at issue.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(d)).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

In this case the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
has been offered the opportunity to submit evidence and 
argument on the merits of the issue on appeal ,and has done 
so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its action and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of the veteran's claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to  an evaluation of the veteran's claim on 
the merits.

The Board is of the opinion that the criteria for a 30 
percent evaluation for PTSD from June 20, 1995, to May 25, 
1998, have been met.

At the time of his November 1995 VA psychiatric examination, 
the veteran reported having exaggerated startle response and 
hypervigilance.  He also indicated that he could not sleep 
longer than a few hours.  He described re-experiencing 
Vietnam in his dreams and a constriction of activities with 
periods of isolation.  He also described having survivor 
guilt.  


The 30 percent evaluation is substantiated by the previous 
rating criteria from June 20, 1995 through May 25, 1998.  
Both the previous and amended rating criteria may be applied 
towards evaluating PTSD from November 7, 1996, through May 
25, 1998.  

At his December 1996 hearing, the veteran reported having 
difficulty sleeping and tormenting dreams.  He noted that he 
would wake up from these dreams and be tense and nervous.  He 
also testified that he had no friends and that he had trouble 
concentrating when he was trying to study for school.  He 
further stated that his biggest problems were never being 
able to finish a project and having no long-term goals. 

An evaluation in excess of 30 percent for this time period is 
not warranted as the November 1995 VA examiner indicated that 
despite having the above-listed problems, the veteran 
functioned well, both socially and occupationally, and had 
never sought mental health care.  The examiner further noted 
that the veteran had a harmonious relationship with his wife 
and his 7 year old daughter.  Furthermore, mental status 
examination revealed an alert, oriented, pleasant, 
cooperative man whose affect was generally bright and overall 
mood appeared free of general disturbance.  His speech, 
thought processes, and psychomotor behavior were all found to 
be normal and there was no evidence of psychotic disorder or 
cognitive impairment. 

Furthermore, the veteran reported having a good relationship 
with his sister at the time of his December 1996 hearing, and 
indicated that he had been seeking treatment for depression 
following the recent death of his wife.  Subsequent 
outpatient treatment records also demonstrate that the 
veteran received treatment for depression following the death 
of his wife with good results. As such, a 50 percent 
evaluation, contemplating considerable impairment, is not 
warranted under the old rating criteria.


A 50 percent evaluation for PTSD under the new rating 
criteria effective from November 7, 1996, is also not 
warranted for this time period as the veteran was not shown 
to have a flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.  The Board is also 
of the opinion that a 50 percent evaluation is warranted for 
the period from May 26, 1998, to November 22, 1999.  At the 
time of his May 1998 VA psychiatric examination, the veteran 
reported that short term memory was sometimes a problem.  He 
also indicated that he was obsessive-compulsive and that he 
sometimes stuttered and had problems communicating. He also 
noted that he had recurrent, intrusive, distressing 
recollections of his Vietnam experiences, and panic attacks.  
He also reported having irritability, outbursts of anger, and 
hypervigilance. 

An evaluation in excess of 50 percent is not warranted prior 
to November 23, 1999, as the veteran has not been shown to 
have severe social and industrial impairment as evidenced by 
his continuing ability to live on his own and provide for 
himself and as he continues to have interrelationships with 
others, albeit infrequent.  Furthermore, there is no opinion 
from an examiner that the PTSD produces severe impairment.  
The Board concludes that the evidence is not indicative of 
more than considerable social and industrial impairment, 
which is contemplated by the current 50 percent evaluation 
under the old rating criteria.

The Board is also of the opinion that an evaluation in excess 
of 50 percent is not warranted under the new rating criteria 
as occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships was not shown for this time 
frame. 

The Board is also of the opinion that an evaluation in excess 
of 30 percent for PTSD is not currently warranted.  At the 
time of the veteran's November 23, 1999 VA examination, the 
examiner specifically found that the veteran's PTSD was in 
remission.  He further indicated that the veteran did not 
have any current symptoms of PTSD and that there was no 
current social or functional impairment as a result of his 
PTSD.  

He also reported that the veteran had no psychiatric 
disability secondary to PTSD, resulting in flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
examiner also assigned a GAF score of 70.  

The Board notes that a score between 61 and 70 contemplates 
"some mild symptoms (e.g. depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functions (e.g. occasional truancy, or theft within house 
hold) but generally functioning pretty well, has some 
meaningful interpersonal relationships.  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130 (2000).

As such, considerable social and industrial impairment 
resulting from PTSD has not been demonstrated.  A 50 percent 
evaluation for PTSD under the new rating criteria is also not 
warranted based upon the examiner's findings. 

As the Board noted earlier, the current appeal involves 
disagreement with the initial grant of service connection for 
a psychiatric disability and the evaluation assigned 
therefor.  As such, the veteran is entitled to review of his 
record with consideration of assignment of "staged" ratings 
for separate periods of time.  As noted above, the Board has 
clearly awarded the veteran increased benefits on the basis 
of "staged" ratings.  See Fenderson, supra.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the veteran, and obviously considered the criteria 
for assignment of an extraschedular evaluation; however, the 
RO did not granted increased compensation benefits on this 
bases.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, PTSD 
has not been reported to have markedly interfered with 
employment. Nor to have required frequent in patient care.


The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of PTSD during 
the periods of time in question.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an increased evaluation of 30 percent for PTSD 
from June 20, 1995 to May 25, 1998, is granted, subject to 
the laws and regulations governing monetary benefits. 

Entitlement to an increased evaluation of 50 percent 
evaluation for PTSD from May 26, 1998 to November 22, 1999 is 
granted, subject to the laws and regulations governing 
monetary benefits.

Entitlement to an evaluation in excess of 30 percent for PTSD 
on and after November 23, 1999, is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

